UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1825


In re: MIGUEL ANGEL PARRAL,

                    Petitioner.



               On Petition for Writ of Mandamus. (1:12-cr-00407-TSE-1)


Submitted: January 16, 2019                                  Decided: February 15, 2019


Before GREGORY, Chief Judge, MOTZ, Circuit Judge, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Miguel Angel Parral, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Miguel Angel Parral petitions for a writ of mandamus, alleging the district court

has unduly delayed acting on his 28 U.S.C. § 3582(c)(2) (2012) motion. He seeks an

order from this court directing the district court to act. Our review of the district court’s

docket reveals that the district court issued a ruling on Parral’s motion on November 29,

2018. Accordingly, because the district court has recently decided Parral’s motion, we

deny the mandamus petition as moot. We grant leave to proceed in forma pauperis. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                       PETITION DENIED




                                             2